Case 0:86-cv-06832-RNS Document 16 Entered on FLSD Docket 04/20/2020 Page 1 of 2


                             United States District Court
                                       for the
                             Southern District of Florida
 Securities and Exchange                 )
 Commission, Plaintiff,                  )
                                         )
 v.                                      ) Civil Action No. 86-06832-Civ-Scola
                                         )
 Grant Thornton and others,              )
 Defendants.                             )
  Order Granting the Defendant’s Unopposed Motion for Relief from Consent
               Undertakings and Partial Relief from Judgment

        This matter is before the Court upon Defendant Grant Thornton LLP’s
 unopposed motion for relief from consent undertakings and partial relief from
 judgment pursuant to Rule 60(b)(5) of the Federal Rules of Civil Procedure. (ECF
 No. 14.) Upon review of the motion, the record, and the relevant legal authorities,
 the Court grants the motion. (ECF No. 14.)
        Rule 60(b)(5) authorizes courts to “relieve a party or its legal representative
 from a final judgment, order or proceeding” where its application “prospectively is
 no longer equitable.” Fed. R. Civ. P. 60(b)(5). Undertakings, or promises to
 perform certain acts in the future, are “prospective” in their application, and thus
 properly within the limits of the equitable subsection of Rule 60(b)(5). Cf. Flexiteek
 Americas, Inc. v. PlasTEAK, Inc., 08-60996-CIV, 2012 WL 5364263, at *6 (S.D.
 Fla. Sept. 10, 2012) (Seltzer, Mag. C.J.), report and recommendation adopted as
 modified, 08-60996-CIV, 2012 WL 5364247 (S.D. Fla. Oct. 31, 2012) (Cohn, J.).
 The Rule “encompasses the traditional power of a court of equity to modify its
 decree in light of changed circumstances.” Frew ex rel. Frew v. Hawkins, 540 U.S.
 431, 441 (2004); see also Hodge v. Dep’t of Housing and Urban Dev., 862 F.2d
 859, 861-62 (11th Cir. 1989) (Congress has codified in Rule 60(b)(5) the judicial
 formulation of a court’s inherent power to modify an injunction in adaptation to
 changed conditions). Consent decrees in particular have “long been recognized as
 subject to potential modification by the court in the future.” Griffin v. Sec’y,
 Florida Dept. of Corr., 787 F.3d 1086, 1090-91 (11th Cir. 2015).
        At issue are the Consent Undertakings dated October 15, 1986 and the
 Final Judgment dated October 16, 1986, which, the Defendant contends, “impose
 superfluous and unduly burdensome undertakings” on the Defendant following
 its nearly 35 years of compliance. (ECF No. 14 at 1.) As the motion explains, these
 undertakings have generally been rendered outdated by changes in both law and
 facts. As to legal changes, the Sarbanes-Oxley Act of 2002 created the Public
 Company Accounting Oversight Board, which has replaced the SEC’s partner
Case 0:86-cv-06832-RNS Document 16 Entered on FLSD Docket 04/20/2020 Page 2 of 2


 rotation policies that existed in 1986. (Id. at 4.) Other portions of the Consent
 Undertaking also apply to employment positions that “no longer exist[] at Grant
 Thornton” and, as the motion avers, were replaced by more comprehensive
 technical review positions. (ECF No. 14 at n.9-10.) Additionally, new professional
 standards that apply to the Defendant address portions of the Consent
 Undertaking that have governed Grant Thornton. (Id. at 6.) Finally, the Court
 takes into account that the Securities and Exchange Commission has chosen not
 to oppose the motion. (See Exhibit 5, ECF No. 14-5 (April 20, 2020 e-mail from
 SEC Special Trial Counsel Timothy N. McGarey (“After due consideration, the
 Commission will not oppose a Rule 60(b)(5) motion filed by Grant Thornton
 seeking to vacate the Undertakings contained in the ESM Consent Order.”).)
        Accordingly, the Court grants the motion (ECF No. 14) and the Consent
 and Undertakings of Grant Thornton LLP, dated October 15, 1986 are hereby
 terminated. Parts III, IV and V of the Final Judgment of Permanent Injunction
 and Other Equitable Relief as to Grant Thornton, dated October 16, 1986, are
 hereby terminated to the extent they relate to and/or incorporate the Consent
 Undertakings.
        Done and ordered at Miami, Florida, on April 20, 2020.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
